Citation Nr: 9933665	
Decision Date: 12/01/99    Archive Date: 12/10/99

DOCKET NO.  98-15 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased evaluation for tinea pedis, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased evaluation for a gastric 
ulcer disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and mother


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from September 1989 to April 
1993.

This appeal to the Board of Veterans' Appeals (the Board) was 
initially taken from a rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, 
in October 1998.

The veteran and his mother provided testimony at a hearing 
before a Hearing Officer at the RO in February 1999 of which 
there is a written transcript.  [Tr.]  

The transcript of the hearing indicates that the Hearing 
Officer asked whether the veteran would be satisfied with the 
"next highest rating" for his service-connected pes planus 
and gastric ulcer disorders, [then each rated as 
noncompensably disabling], and the veteran generally 
responded affirmatively.  [Tr. at 7 and 11]  

In a rating action in March 1999, the Hearing Officer granted 
a 10 percent rating for each of those two disabilities.  The 
Board notes that in neither case is this the maximum 
assignable.  See AB v. Brown, 6 Vet. App. 35 (1993).  

On review of the aggregate file, the Board finds that the 
responses by the veteran to inquiry at the personal hearing, 
and notwithstanding various procedural actions and 
notifications taken by the RO thereafter, are inadequate to 
serve as official withdrawal of those issues from appellate 
consideration as contemplated by the specific provisions of 
38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. § 20.204 (1999); 
See also Hanson v. Brown, 9 Vet. App. 29 (1996); and Verdon 
v. Brown, 8 Vet. App. 529 (1996).  

During the course of the current appeal, several other issues 
relating to entitlement to service connection for other 
claimed disabilities were raised by the veteran.  Included 
therein are claims for service connection for tinea involving 
other than his feet.  None of these have yet been fully 
addressed by the RO and are not now part of the current 
appellate review.  


FINDINGS OF FACT

1.  Tinea pedis, formerly intractable but now under some 
control with medication, causes itching and some pain, rare 
superficial ulcers, occasional foot edge crusting and minimal 
calluses but without systemic or nervous manifestations or 
exceptional repugnancy.

2.  The veteran's bilateral pes planus is generally no more 
than mild to moderate at most, and is manifested by mild arch 
pain, for which he wear arch supports, which improve weight 
bearing.

3.  The veteran takes medications and must watch he eats, but 
his symptoms are no more than mild and comparable to once or 
twice yearly symptoms; he has not lost weight due to the 
gastrointestinal problems; is not generally in ill health;   
and has significantly fewer than continuous moderate symptoms 
or more of severely incapacitating episodes.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for tinea pedis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); §§ 3.321(b)(1), 4.7, 4.118, Diagnostic Code 7899-7816 
(1999).

2.   The criteria for an evaluation in excess of 10 percent 
for bilateral pes planus are not met.  38 U.S.C.A. §§ 1155, 
5107; §§ 3.321(b)(1), 4.7, 4.71a, Diagnostic Code 5276 
(1999).

3.  The criteria for an evaluation in excess of 10 percent 
for gastric ulcer are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.14, 4.20, 4.25, 
4.113, 4.114, Diagnostic Code 7305 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Board has also considered all regulatory provisions which 
are potentially applicable through the assertions and issues 
raised in the evidence of record as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999)   , the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Conclusions reached on any given medical issue to include a 
determination with regard to such things as degree or extent 
of functional impairment of a disability, etc., the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has repeatedly admonished 
that VA cannot substitute its own judgment or opinion for 
that of a medical expert.  See, i.e., Colvin v. Derwinski, 1 
Vet. App. 761 (1991).  

The Court has also held that a determination with regard to 
both entitlement to the assignment of specific ratings must 
be made upon a review of the entire evidentiary record 
including thorough and comprehensive examinations that are 
representative of the entire clinical picture.  Brown v. 
Brown, 5 Vet. App. 413 (1993).  

The assignment of a particular diagnostic code is completely 
dependent upon the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in diagnostic 
codes by a VA adjudicator must be specifically explained.  
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  As will 
be discussed below in pertinent part, in this case, the Board 
has considered whether other rating codes might be more 
appropriate than the ones used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

When an unlisted condition is encountered it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 

Conjectural analogies are to be avoided, as are the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings. Nor are ratings assigned to organic diseases and 
injuries to be assigned by analogy to conditions of 
functional origin. 38 C.F.R. § 4.20 (1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (1999).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (1999).  The Court 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The Court has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994);  Fanning v. Brown, 4 Vet. App. 225 (1993).

I.  Tinea pedis
Special Criteria

Tinea, including tinea pedis, is comparable to a 
dermatological disorder such as psoriasis, which is rated 
under Code 7816, under 38 C.F.R. § 4.118.  This, like other 
skin disorders, is rated by analogy to eczema (Code 7806) 
with the assignment of a 10 percent rating with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  A 30 percent rating is assignable when there 
is exudation or itching of a constant nature, extensive 
lesions or marked disfigurement.  A 50 percent rating is 
assignable with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations or 
exceptionally repugnant.  Code 7899-7816.  

There are no other satisfactory alternative provisions for 
rating the tinea pedis.

Factual Background

Service medical records show recurrent care for foot 
infection including of a fungal nature.  

The veteran has also been treated for the tinea pedis 
regularly as a VA outpatient since service.  VA outpatient 
treatment records show numerous visits for treatment of 
scaling of one or both feet with open fissures, maceration of 
the skin on one or more toes and between some other toes.  
The veteran stated on one such visit in September 1994 that 
his groin also has similar problems, although at the time of 
the examination it was clear.  Diagnosis was recurrent, 
refractory tinea pedis.  In December 1994, he was diagnosed 
as having serve fungal infection of the feet.  While they had 
clear-up, they had also flare-up at times since the last 
visit.  The feet both looked good except for 3 small areas of 
maceration between the toes.  There was a callous on the 
medial right sole.  Recurrent tinea pedis and callous right 
foot were diagnosed; the callous was trimmed.  He was started 
on a different regimen of medications.

On a VA outpatient visit in February 1995, it was noted that 
his feet chronically would swell up, and when they flared-up, 
he would go from a size 11 to a size 13, which was what he 
was wearing at that time.  On examination, macerations were 
shown between several toes, and he had soft tissue swelling 
of the feet.  There was also some keratin build up at the 
base of the toes on his soles. 

On an outpatient visit in June 1995, he was noted to have 
swelling with his feet having gone back up to size 13.  His 
feet showed a mild non-pitting edema.  The veteran's inner 
thighs showed inflamed follicles and there was mild erythema 
with leading edges on the right groin.  Tinea cruris and 
folliculitis was diagnosed.  Various medications were 
continued and Erythromycin was added.  

In July 1995, he stated that he still had groin problems and 
follicular lesions were still shown, as were hyperpigmented 
scars.  Bactrim was started for his groin folliculitis.  His 
feet showed a dry scale and erythematous areas on the 2nd and 
3rd toes, both feet.  Dyshidrotic eczema of the feet was 
diagnosed. 

On an outpatient visit in October 1995, the cause of the 
chronic blistering and scaly lesions on his feet was finally 
noted to have been determined by the state laboratory as due 
to Trichophyta rubrum, for which Econazole twice daily was 
prescribed.  Diagnosis was resistant strain, T. rubrum of the 
toes.

In November 1995, it was noted that his feet were 
sufficiently sore that it was painful to walk.  He still 
exhibited eczema on both feet notwithstanding using the 
Econozole twice a day since late October.  Examination of the 
feet showed dry scaling, calluses with fissures that were 
painful.  The worst areas of inflammation were on the 2nd 
toes, bilaterally with erythema and scaliness.  Medications 
were again changed.

In January 1996, it was noted that many medications had been 
tried without much improvement in the ongoing eczema,  On 
examination, his toes were puffy, with scaling especially on 
the right great toe and 2nd toe, and the left 5th toe, and he 
was noted to have serve onychomycosis of both feet with 
complete loss of some nails on both feel.  Impression was 
resistant tinea pedis and onychomycosis, severe.  Other 
medications were prescribed.

On outpatient visit in April 1996, he was just finishing up a 
regimen of Sporanox without much improvement in either 
toenails or eczema.  All of his toenails were described as 
mycotic, and he had redness and scaling of several toes.  
Diagnoses were onychomycosis and eczema of the toes, flared 
(up).

On VA examination in April 1996 of the veteran's feet, he had 
a dry, scaly, eczematous-type rash on the dorsum of the toes.  
There was some fissuring in the interdigital surface of most 
of the toes with slight exudation.  Diagnosis was tinea 
pedis, recurrent, resistant to medication.  

On June 12, 1996, the veteran was seen again as an 
outpatient.  His left foot showed scaling, cracking and a 
fissure at the 2nd and 3rd toes, as well as macerations 
between the 4th and 5th toes with whitish discoloration.  His 
right foot showed scaling on the 2nd through 5th toes, and 
fissures with increased inflammation extending to the dorsum 
of the foot over the metatarsophalangeal joints.  Eczema with 
secondary bacterial and yeast infections was the pertinent 
diagnosis.  It was noted that the veteran stated that he had 
complied with the treatment regimen, but the computer 
printout did not seem to agree with his having been given a 
full prescription for the period in question.  Medications 
were again adjusted.

He was seen on June 19, 1996 when he was noted to still have 
eczema of the feet and toes with secondary 
fungal/bacterial/?candidal infections.  He stated that he 
continued to comply with the treatment therapy regimen.  Some 
of the medications had seemingly helped the dryness and 
itching, but he still had open cracks.  On examination, the 
toes were still scaly with fissures.  Steroid medications 
were recommended and changes were made in the other 
medications including the antibiotics prescribed.

On June 26, 1996, the veteran was described as having severe 
eczema of the feet.  There had been a decrease in the 
itching, but it was noted that his Prednisone was being 
tapered as he had felt "wired" when taking it.  He continued 
to comply with the other multiple medication regimens as 
well.  Examination showed marked decrease in the erythema 
with only small open fissure and slight maceration in the toe 
web areas.  The examiner felt that the eczema with secondary 
fungal/bacterial infection was responding to treatment.  

By the outpatient visit in August 1996, his history of severe 
eczema with secondary infection on his feet was said to be 
doing well.  He still had follicular lesions in his groin 
area, but the chest and arms areas had cleared with 
Erythromycin.  On examination, his feet had virtually cleared 
although there was mild maceration between the great toes and 
2nd toes, and mild follicularis on the upper inner thighs.  

Later in August 1996, he developed recurrent itching and the 
left great toenail was removed with needle-nosed players.  On 
examination, the toenail area was clean although there was 
some dried blood; there were mild maceration areas on the 4th 
and 5th toe webs, bilaterally.  He was instructed to continue 
his triple antibiotic regimen on the left great toe area, and 
continue the other medications as well.

On VA examination in May 1997, he was found to have cracking 
of the tissues between the 1st and 2nd toes of both feet.  
There were noted healing of superficial ulcers on the dorsum 
of the right 2nd and 3rd toes.  There was also noted 
residuals of broken blisters on the instep of the left foot 
on its plantar surface.  He also had deformity of all 
toenails of both feet.

The examiner noted that the findings of deformity of the 
toenails and the cracking and splitting between the toes was 
typical of a fungus infection, and the fact that a colony of 
T. rubrum had been found was sufficient evidence to make a 
diagnosis of fungus infection.  The examiner opined that this 
probably occurred after more severe attacks of fungus, a 
secondary infection due to bacterial growth.  He was noted to 
have a severe limp due to the healing of the broken blisters 
on the left foot.  The pertinent diagnoses included fungus 
infection of both feet.

On psychological evaluation in July 1997, he was noted to be 
having problems finding work, and said that on rising every 
morning, he peeled the skin off his feet and applied his 
various foot medications. 

Based, in part, on the findings summarized above, the RO, by 
rating action dated in August 1997, increased the evaluation 
assigned for tinea pedis from 10 percent to 30 percent, 
effective September 1994.  

On VA outpatient visit in August 1997, the veteran had 
blisters and scaling of his feet and his toenails had gotten 
long and needed to be trimmed.  On examination, there was one 
blister on the right later sole and mild scaling of the feet.  
He had onychomycosis in 10 out of 10 toes.  Diagnosis was 
refractory tinea pedis and onychomycosis.  Medications were 
continued. 

The veteran submitted a claim for an increased rating for 
tinea pedis in February 1998.

On VA outpatient visit in March 1998, he had proximal 
clearing of the toenails but "sandal" rash on feet and 
thickening of the skin with two fissures and two toe webs had 
macerations.  All of his toenails were involved.

On VA examination in March 1998, the veteran said that his 
feet continued to bother him.  He had gotten a job in the 
mail room of the State Tax Commission from January to March 
1998, but said that when he asked for help because of his 
disabilities, he had been fired instead, due to his foot and 
knee disabilities.  Examination of the feet showed marked 
dystrophy of all of the toenails, typically secondary to 
fungal infection.  There appeared to be no active infection 
at present.  

There was no current break in the integrity of the skin in 
the interdigital areas.  However, he exhibited a dry scaling 
on the plantar surface of both feet, moderate in nature.  
There was no current secondary infection or exudation.  The 
clinical impression was status tinea pedis with secondary 
dystrophy of the toenails and mild scaling of the feet.

On VA outpatient visit in April 1998, he had minimal dry 
scale on the feet and toe webs looked better.  Tinea pedis, 
onychomycosis, improving, was the pertinent diagnosis.

On VA outpatient visit in June 1998, it was noted that he was 
in his fourth month of Intraconazole treatment. 

On VA outpatient visit in July 1998, he was noted to have 
finished the Intraconazole regimen and the left great toenail 
in particular had not responded to treatment.  He complained 
that the toe was always sore and his feet felt swollen.  
Examination showed mild non-pitting edema of both feet; skin 
looked good except for dryness of the left heel.  The left 
great toenail had fungal thickening and no clearing, even 
proximally.  The assessment was onychomycosis, with poor 
response to medication.  Minor surgery clinic was scheduled 
to remove the left great toenail which had been so resistant 
to the medication.

The veteran had the left great toenail removed in September 
1998, after which he was again placed back on the medication 
regime at home.

On a visit in February 1999, it was noted that the left great 
toenail was growing back since surgery which required that he 
remove fragments with tweezers.  He complained of itching.  
On examination, there were only fragments of the left great 
toenail.  Toe webs looked good except between the great toe 
and the 2nd toe where there was mild emaciation. 

At the hearing held at the RO in February 1999, the veteran 
testified that he had ulcerations as a result of his tinea 
which occurred about once a week in one form or another in 
different areas of his feet.  When his feet were confined all 
day, and/or his feet would get wet, he would tend to develop 
blisters or have lacerations when the skin would simply peel 
off when he took his socks off.  Tr. at 3.  

The veteran described having crusty areas on the outer edges 
of his toes and across the back side of both heels.  Tr. at 
4.  He had continued using all of his medications and was 
seen regularly by VA.  Tr. at 4.  

His feet were said to itch until he fell asleep or they would 
get so raw that it hurt to scratch them.  Tr. at 4.  He was 
also having problems walking, particularly when he had an 
ulceration.  Tr. at 4-5.  

He had also had a terrible foot odor, and this was all year 
round, only improving a slight bit when he could wear 
sandals.  Tr. at 5.  

The veteran's mother testified that they had tried many 
things, including for awhile replacing his shoes every three 
weeks, and he never wore socks more than once and then threw 
them away, and still this was not enough.  Tr. at 6. He still 
would use a pair of tennis shoes no more than 3 1/2 weeks.  
It was noted that sometimes removing the nails felt better 
than the other symptoms.  Tr. at 6.  In addition to the 
active infection, etc., he also had scarring where the 
multiple lesions had been before.  Tr. at 7.

On VA examination in February 1999, it was noted that his 
right great toenail had been removed in 1992 and the left was 
removed first in September 1998, and was scheduled to be 
again removed in April 1999.  In the past three years, he had 
removed the toenails of both little toes on repeated 
occasions, about twice a week, or a total of perhaps 400 
times.  He had itching and burning between the toes, and the 
rash occurred on both the bottom and between the toes of both 
feet.  His feet were also noted to be malodorous because of 
frequent sweating, and in spite of changing his socks 2-3 
times a day.  The more he had to wear shoes in a given day 
the worse his feet would be, and the skin would come off with 
his socks.

On examination, there were no open skin lesions although the 
feet were malodorous.  The skin looked normal between the 
toes.  On the medial aspect of the right heel there was a 
later stage of the last crop of lesions with scaling but no 
vesicles.  The right great toenail bed had been 
foreshortened.  There was partial regrowth of the left great 
toenail.  None of the smaller toes were normal and none had 
any nail beyond the nail bed.  The impression was recurrent 
tinea pedis, quiescent on examination.  

In several rating actions, the RO identified the loss of the 
veteran's left great toe nail as being nonservice-connected.  
The Board notes that the removal of various nails is part and 
parcel of, the service-connected disability.

Analysis

Initially, the Board finds that the veteran's claim of 
entitlement to an evaluation in excess of 30 percent for his 
tinea pedis is well grounded within the meaning of 
38 U.S.C.A. § 5107(a); that is, a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his tinea pedis (that are within the competence of a lay 
party to report) are sufficient to conclude that his claim 
for an evaluation in excess of 30 percent for that disability 
is well grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

The evidence with regard to the veteran's dermatological 
problems of the feet is vast and rather awesome.  He has 
indeed had a difficult time, and has been tried on a myriad 
regimens of medications in an effort to stop the 
exacerbations.  Remarkable enough, there now seems to have 
been some break through in that regard, although the veteran 
is still found to have significant tinea pedis and 
onychomycosis involving both feet.  

In rating his skin disability of the feet, the Board has the 
benefit of numerous and fairly frequent ongoing clinical 
records as well as reports of special examinations.  The 
veteran's nails are all deformed or removed due to the fungal 
infection (with bacterial and perhaps other assistance over 
the years).  His feet are malodorous, albeit not as much now 
as perhaps in the past. 

And while he has some signs of ongoing maceration between 
toes, occasional ulceration and some sloughing, along with 
itching and burning, it is not shown at present that his 
tinea pedis, which is rated by comparison to psoriasis and 
eczema, currently causes such significant symptoms to include 
ulcerations or extensive crusting, or more particularly, 
precipitates systemic or nervous manifestations or is so 
exceptionally repugnant as to warrant an evaluation in excess 
of 30 percent at present.  He is best rated under Code 7806, 
although no other Code would provide for an evaluation in 
excess thereof.  

And while he has some few isolated findings which are 
encompassed in the criteria for a higher rating such as 
ulcerations, the findings in the aggregate do not more nearly 
approximate the criteria for a rating in excess of 30 percent 
at present.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 30 percent for tinea pedis.
 
II.  Bilateral Pes Planus
Special Criteria

Pursuant to the provisions of 38 C.F.R. § 4.71a, acquired 
flatfoot (pes planus) is rated under Code 5276 at 
noncompensably disabling when mild, symptoms relieved by 
built-up shoe or arch supports.  

A 10 percent rating is assignable whether bilateral or 
unilateral when moderate, with weight bearing line over or 
medial to the great toe, inward bowing of the tendon 
Achilles, pain on manipulation and use of the feet.  

When severe, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities, a 20 percent rating is assignable for unilateral 
involvement or 30 percent for bilateral involvement.  

When pronounced, with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances, a 30 percent 
rating is assignable if unilateral or a 50 percent rating is 
assignable if bilateral under Code 5276. 

Factual Background 

[Parenthetically, however, it is noteworthy that in rating 
the service-connected bilateral pes planus disorder, the RO 
has neither determined nor deducted any amount for the degree 
of severity thereof prior to service.]

On VA examination in March 1998, it was noted that the 
veteran's pes planus had preexisted service and had been so 
noted on his medical board at separation.  The veteran said 
that he had been recently given arch supports by VA and had 
been told to wear an athletic shoe with a good arch support.  
On examination, there was a moderate degree of pes planus 
shown.  The examiner's finger was admitted to the depth of 3 
cm. n the right arch and 1.5 cm. in the left arch.  

X-rays showed mild to moderate hallux valgus deformity, and 
mild degenerative changes at the 1st metatarsophalangeal 
joints.  The pertinent diagnosis was bilateral moderate pes 
planus.

When seen as a VA outpatient in December 1998, the veteran 
complained of a sharp, nonradiating pain in the medial aspect 
of both feet.  This was relieved by elevating the feet.  He 
had worn arch supports in the past.  On examination of both 
feet, there was good and full range of motion, no redness, 
warmth or lesions.  He had no loss of strength or sensation.  
There was some slight pain to deep palpation of the plantar, 
medial aspect of both feet.  The pertinent diagnosis was arch 
pain, probably secondary to flat feet.  Another notation was 
that new supports were to be made.

On VA examination in February 1999, the veteran said that he 
had pain in both feet, in both the arches and the posterior 
lateral portion of the feet.  He had new braces for both 
feet.  On examination, with weightbearing, the line was 
bilaterally medial to the great toe, so that barefooted, he 
stood with the weight on the outside of his foot which he 
said was less painful.  The examiner detected no inward 
bowing of the Achilles tendon of either lower extremity.  His 
feet were tender on the plantar surface, but it was not 
localized and it seemed tender around the heels.  Even with 
the braces on, he tended to walk on the side of his foot, but 
the braces did force him to walk with weight on the inside of 
the foot.  He said that if he took a short step with either 
foot, he would tend to fall to the opposite side.  He did 
better with longer steps.  Pertinent diagnosis was bilateral 
pes planus, and it was noted in that regard that he had just 
started the use of new bilateral braces therefor.

Analysis

Initially, the Board finds that the veteran's claim of 
entitlement to an evaluation in excess of 10 percent for his 
bilateral pes planus is well grounded within the meaning of 
38 U.S.C.A. § 5107(a); that is, a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his bilateral pes plan (that are within the competence of a 
lay party to report) are sufficient to conclude that his 
claim for an initial evaluation in excess of 10 percent for 
that disability is well grounded.  King v. Brown, 5 Vet. 
App. 19 (1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

At the present time, the veteran is shown to have no more 
than a moderate degree of pes planus at most.  X-rays showed 
mild to moderate hallux valgus deformity, and mild 
degenerative changes at the 1st metatarsophalangeal joints.  
Complaints include a sharp, nonradiating pain in the medial 
aspect of both feet, for which elevating the feet is of help.  
However, the veteran currently has good and full range of 
motion, no redness, warmth or lesions, no loss of strength or 
sensation.  There is only slight pain to deep palpation. 

The Board concurs with the Hearing Officer that the current 
symptoms more nearly approximate the criteria for 10 percent, 
reflecting moderate overall impairment, albeit other findings 
may be more compatible with the lesser rating under Code 
5276.  However, there is no evidence in the file to show that 
the veteran has such severe pes planus with such callosities 
and other functional problems as to more nearly approximate 
the criteria for an evaluation in excess of 10 percent under 
the only appropriate code, Code 5276.  In that regard, it 
must be also noted that some of his complaints with regard to 
his feet are said to be due to the tinea pedis, rather than 
the pes planus (i.e., the calluses that show up now and 
again), as well as the recurrent pain in his feet.  

III.  Gastric Ulcer
Special Criteria

Under 38 C.F.R. § 4.113, there are diseases of the digestive 
system, particularly within the abdomen which, while 
differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress, pain, anemia, disturbances in 
nutrition.  Consequently, certain coexisting diseases in this 
area, do not lend themselves to distinct and separate 
disability evaluations without violating fundamental 
principles relating to pyramiding (38 C.F.R. § 4.14).

One Diagnostic Code under which the rating may be made could 
be duodenal ulcer, which provides for a 10 percent rating 
when mild with recurring symptoms once or twice yearly.  A 20 
percent rating is assignable when moderate with recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration, or with continuous moderate 
manifestations.  

A 40 percent rating is assignable when moderately severe with 
less than severe symptoms but impairment of health manifested 
by anemia and weight loss, or recurrent incapacitating 
episodes averaging 10 days or more in duration at least four 
or more times a year.  A 60 percent rating is assignable when 
severe, with delineated symptoms producing definite 
impairment of health under Code 7305. 

A 30 percent evaluation may be assigned for hiatal hernia 
with persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 10 percent evaluation 
may be assigned with two or more of the symptoms for the 30 
percent evaluation of less severity.  38 C.F.R. § 4.114; 
Diagnostic Code 7346.

Factual Background and Analysis

Service medical records show recurrent gastrointestinal 
complaints.

A notation in the file dated in January 1993 was that the 
veteran had esophageal and stomach ulcers for which he was 
instructed to take medication and have a repeat endoscopy in 
three months.  If he was still vomiting after 1-2 weeks of 
the treatment, he was told to see a gastroenterologist.  

In February 1993, he had a gastroesophageal evaluation at 
which time he had a normal appearing mucosa without sign of 
ulcers or gastritis.  However, the test for H. Pylori was 
strongly positive at 10 minutes suggesting infection.  The 
impression was non-ulcer dyspepsia with persistent H. Pylori 
infection.  The veteran was given medication.

VA upper gastrointestinal series (noted on the VA examination 
below), showed no sign of ulcer in duodenum, esophagus or 
stomach.  It was also indicated, however, the veteran was 
noted to have prominent area of gastric folks seen in the 
antral region which had been associated with some 
inflammatory changes/gastritis although no frank ulceration 
could be seen in that region.

VA outpatient reports from February 1995 showed all 3 stool 
specimens had tested hemoccults positive.  The veteran denied 
the use of NSAID's.  He had a remote history of epigastric 
pain but denied peptic ulcer disease.  He was scheduled for 
an upper gastrointestinal series.  

On VA examination in April 1996, the veteran reported that a 
private physician had done an endoscopy after discharge and 
found an ulcer.  The examiner noted that although the VA 
outpatient record showed no sign of ulcers, he had been given 
medications in January 1996 of a type that is frequently 
given for ulcers and gastritis.

At present, the veteran said that he experienced heartburn at 
times after eating.  However, he did not appear malnourished 
at 67 1/2 inches and 262 pounds.  On examination, the abdomen 
was obese, soft and nontender without palpable organomegaly 
(although that evaluation was somewhat compromised by the 
obesity).  Bowel sounds were normal.  Diagnosis was status 
post gastritis without findings of frank ulceration.

On VA examination in May 1997, it was noted that since 
December 1992, he had had epigastric distress on occasion, 
and had been said to have ulcer.  The examiner noted studies 
had not recently shown ulcer, and it was his opinion that the 
gastritis was due to stress secondary to the foot problems.  
At the time of the examination, the symptoms appeared under 
control.  

On VA examination in March 1998, the veteran reiterated his 
history, and stated that he still had heart burn and 
occasionally coughed up blood.  On occasion, he had blood in 
his stool, and he reported that he could taste acid reflux in 
his mouth.  He was able to eat a full diet including spicy 
foods, etc., but he said it bothered him and he would take 
Tagamet in the morning and evening and Tums through the day.  
The examiner noted that he had gained weight (68 inches tall, 
weighing 304 pounds).  On examination, the abdomen was 
markedly obese and there was subjective tenderness to 
palpation of the lower epigastric area but none in the area 
which would be classic for peptic ulcer.  Bowel sounds were 
normal.  The pertinent diagnoses were morbid obesity and 
status post gastric ulcer, no significant disability noted at 
this time.   

At the hearing, the veteran and his mother testified that he 
could eat most things but some things gave him trouble.  He 
also reported that he occasional blood in his stools which 
had not been explained; he also had heartburn and took Tums 
and other such medications as required.  Tr. at 7-10.

VA outpatient reports from 1998 show that the veteran was 
placed on a diet program.  In June 1998, it was recorded that 
he had no signs of gastritis.

On VA examination in February 1999, the veteran reported that 
he was having a lot of acid reflux.  His history was noted.  
He also reported that on occasion, he would awaken with blood 
on the pillow; and nightly, he had regurgitation.  He said 
that the medications previously given to him did not seem to 
be helping.  

On examination, the veteran weighed 267 pounds.  He 
complained of tenderness all over the abdomen without 
localization in the epigastrium.  No masses were palpable.  
The pertinent diagnoses were morbid obesity and symptoms of 
gastroesophageal reflux disease (GERD).  

Analysis

Initially, the Board finds that the veteran's claim of 
entitlement to an evaluation in excess of 10 percent for his 
gastrointestinal disability is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); that is, a plausible claim 
has been presented.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his gastrointestinal disability (that are within the 
competence of a lay party to report) are sufficient to 
conclude that his claim for an initial evaluation in excess 
of 10 percent for that disability is well grounded.  King v. 
Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

In this case, the veteran has a history of epigastric 
distress and some remote evidence of mucosal fold anomalies 
without frank ulcerations.  He has taken medications for some 
time to ease the symptomatology.  At present, the veteran 
states that he had recurrent gastric reflux, has inexplicable 
blood on his pillow in the mornings and has been found to 
have occasional blood in his stools which has not been fully 
explained.  Recent examiners have concluded that in addition 
to morbid obesity, he has residuals of GERD. 

However, in that context, it is noted that he has no 
significant impact on his eating habits, as might be 
anticipated if he had an ulcer, albeit he argues that he is 
bothered by the spicy and other foods he eats and has to take 
Tagamet or TUMs.  

In any event, the Board concurs with the assessment of the 
Hearing Officer that the veteran is probably most accurately 
evaluated under Code 7305, and as such, it is not 
unreasonable to compare his current symptoms to mild 
recurring symptoms.  Nonetheless, they are certainly not now 
shown to more nearly approximate the criteria for moderate, 
nor does he have such severe symptoms 2-3 times a year or 
moderate nature on a continuous basis to warrant an 
evaluation in excess of 10 percent, regardless of the Code 
selected.

Applying the criteria for rating hiatal hernia, the Board 
finds that considerable impairment of health due to 
gastrointestinal disablement has not been shown by the 
evidence of record.  

While the veteran may have gastric or acid reflux and 
occasional epigastric pain, his symptoms are not more than 
mild at present, regardless of the possibilities in the 
future.  In that event, he is free to provide documentation 
in a future claim for increased compensation benefits.  In 
this regard, the characteristics described by all VA 
physicians are entirely comparable, and are not, in fact, 
inconsistent with the testimony of the veteran and his mother 
and outpatient reports.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for gastric ulcer.

Additional Matter

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board notes that while the RO cited the 
provisions of this regulation in one SOC, it did not actually 
discuss the provisions in light of the veteran's claim.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Undersecretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

And although the veteran alleges that he had been forced out 
of a Mail Room job because of his feet, at this point in the 
development of the evidentiary record, the Board does not 
find the veteran's disability picture to be unusual or 
exceptional in nature as to warrant referral of his case to 
the Director or Undersecretary for review for consideration 
of extraschedular evaluation under the provisions of 
38 C.F.R. § 3.321(b)(1).  

The current schedular criteria adequately compensates the 
veteran for the current nature and extent of his service-
connected disabilities.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.

ORDER

Entitlement to an evaluation in excess of 30 percent for 
tinea pedis is denied.

Entitlement to an evaluation in excess of 10 percent for 
bilateral pes planus, is denied.  

Entitlement to an evaluation in excess of 10 percent for a 
gastric ulcer disorder is denied.



		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals

 

